DETAILED ACTION
This communication is a first office action on the merits. Claims 1-6, 8-11, 14-23 and 26-29, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Species C in the reply filed on 07 February 2022 is acknowledged. Claims 1-6, 8-11, 14-16, 19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Since Applicant did not indicate whether the election was made with or without traverse and did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites “a blocking element with a blocking portion” it is unclear whether this is in reference to the recitations as included in claim 17 or if these are new distinct structures. The description within the same paragraph as this recitation seem to be merely a repetition of the same description in claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovekin (DE 209153C).
Regarding claim 17, Lovekin discloses an apparatus comprising:
a first closure part (1) which includes a closure element with a base body (6) and at least one first locking portion (11) arranged on the base body, and
a second closure part (2), which includes a base element (7) and at least one second locking portion (10) arranged on the base element,
wherein the first closure part and the second closure part can be placed against each other along a placement direction (Figs. 1-5 as shown),
wherein in a closed position the first closure part and the second closure part are placed against each other such that the at least one first locking portion of the closure element and the at least one second locking portion of the second closure part are in engagement with each other (Fig. 2 as shown),
wherein for releasing the first closure part and the second closure part from each other, the at least one first locking portion of the closure element and the at least one second locking portion of the second closure part can be brought out of engagement with each other by rotating the closure element relative to the second closure part about an axis of rotation (Dashed outline as shown in Fig. 1), and


Regarding claim 18, Lovekin further discloses wherein the closure element of the first closure part includes two first locking portions arranged on the base body of the closure element on different sides of the axis of rotation and the second closure part includes two second locking portions (Figs. 3 and 4 as shown), wherein in the closed position the first locking portions and the second locking portions are positively in engagement with each other (Figs. 2 as shown).

Regarding claim 26, Lovekin further discloses wherein the at least one first locking portion is rigidly arranged on the base body of the at least one closure element and the at least one second locking portion is rigidly arranged on the base element of the at least one second closure part (Figs. 2-4 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lovekin as applied to claim 17 above, and further in view of Lee et al. (US 2019/0387845).
Regarding claim 20, Lovekin discloses the invention except for wherein the closure element includes at least one first magnetic element and the second closure part includes at least one second magnetic element, wherein the at least one first magnetic element and the at least one second magnetic element are configured to cooperate in a magnetically attracting way on placement of the first closure part and the second closure part against each other.
Lee et al. teach an apparatus wherein magnets (111, 121) embedded with the base of closure elements (11, 12).
.

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677